Citation Nr: 0319499	
Decision Date: 08/08/03    Archive Date: 08/13/03

DOCKET NO.  01-08 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for generalized 
anxiety disorder, currently evaluated as 30 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel




INTRODUCTION

The veteran served on active duty from January 1968 to 
February 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico.

In his Substantive Appeal, dated in October 2001, the veteran 
withdrew his claim for an increased evaluation for service-
connected lumbosacral strain.  

In addition, a review of the claims file reflects that in a 
June 2002 Statement of the Case, the RO addressed the issue 
of entitlement to an effective date earlier than November 13, 
2000 for the assignment of a 40 percent disability rating for 
service-connected lumbosacral strain.  The veteran did not 
file a substantive appeal with respect to this issue.  
Therefore, that issue is not presently in appellate status 
and the Board will limit its appellate review to the issue 
listed on the front page of this decision.  

In a statement, received by the Board in July 2003, the 
veteran requested entitlement to increased evaluations for 
his service-connected diabetes mellitus type II secondary to 
exposure to Agent Orange and malaria, currently evaluated as 
20 percent and noncompensably disabling, respectively.  The 
veteran also raised the issue of entitlement to service 
connection for a right shoulder disorder.  As these issues 
have not been developed for appellate review, they are 
referred to the RO for appropriate action. 


REMAND

On November 9, 2000, during the pendency of the this appeal, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126 (West 2002)).  VCAA includes an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits and which evidence, if any, the claimant is 
expected to obtain and submit, and which evidence will be 
retrieved by VA.  See 38 U.S.C.A. § 5103(a) and (b) (West 
2002).  Also see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. 5107.  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  

In an effort to assist the RO, the Board has reviewed the 
claims folder and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

The veteran was last examined by VA for his service-connected 
generalized anxiety disorder in November 2000.  A review of 
that examination report reflects that the examiner did not 
have the veteran's claims file for review prior to the 
examination.  In addition, in a written argument, dated in 
July 2002, the veteran's representative maintained that the 
appellant's generalized anxiety disorder had increased in 
severity since the November 2000 VA examination, and it was 
requested that the veteran be reexamined.  The VA has a duty 
to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  The United States Court of Appeals 
for Veterans Claims has held that the duty to assist the 
veteran includes obtaining medical records and medical 
examinations where indicated by the facts and circumstances 
of an individual case.  Littke v. Derwinski, 1 Vet. App. 90 
(1990).  This duty includes an examination by a specialist 
when needed.  Hyder v. Derwinski, l Vet. App. 221 (l99l).

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO must review the claims folder 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107 
(West 2002) are fully complied with and 
satisfied.  In particular, the RO should 
take appropriate action in this case to 
comply with the notice and duty to assist 
provisions of 38 U.S.C.A. § 5103(a) and 
(b), to include with regard to the one-
year period for receipt of additional 
evidence.  

2.  The RO should contact the appellant 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated the 
veteran for his generalized anxiety 
disorder since September 1999.  With any 
necessary authorization from the 
appellant, the RO should attempt to 
obtain copies of pertinent treatment 
records identified by the appellant in 
response to this request, which have not 
been previously secured.  The RO should 
ensure that its efforts to obtain the 
identified records are fully documented 
in the claims folder.  If the RO is 
unsuccessful in obtaining any medical 
records identified by the appellant, it 
should inform the appellant and his 
representative of this and ask them to 
provide a copy of the outstanding medical 
records.  

3.  The RO should schedule the veteran 
for a VA psychiatric examination to 
determine the current severity of his 
service-connected generalized anxiety 
disorder.  Any necessary special studies, 
including psychological testing, should 
be accomplished.  The examiner should 
identify all of the symptoms or 
manifestations of the veteran's 
generalized anxiety disorder.  The 
examiner should also comment upon the 
severity of symptoms and the impact of 
the service-connected generalized anxiety 
disorder symptomatology upon the 
veteran's daily functioning.  It is also 
requested that the examiner assign a 
Global Assessment of Functioning (GAF) 
score attributable solely to the 
generalized anxiety disorder. 

The claims folder must be made available 
to and reviewed by the examiner prior to 
the requested study.  The examiner must 
indicate that such a review was made.  A 
complete rationale should be given for 
all conclusions and opinions expressed in 
a typewritten report.

4.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required medical opinions to ensure 
that it is responsive to and in complete 
compliance with the directives of this 
remand and, if it is not, the RO should 
implement corrective procedures.  

5.  If the benefit sought on appeal 
remains denied, the appellant and any 
duly appointed representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.




The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




